PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/617,187
Filing Date: 8 Jun 2017
Appellant(s): Berg et al.



__________________
Aleece M. Hayes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/16/2020 and 10/13/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 2 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4, 9, 11, and 13-14* are rejected under 35 U.S.C. 103 as being unpatentable over "BOMAG Pneumatic Tyred Rollers" video (NPL, hereinafter will be referred to as BOMAG) in view of "AF2903 Road Construction and Maintenance Compaction of Hot Mix Asphalt" PowerPoint (NPL, hereinafter will be referred to as AF2903) and O'Rourke et al., US 2015/0129342 A1. 
*There is a typographical error in this line because claims 10 and 12 were also rejected so it should have been “claims 1-4 and 9-14”.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOMAG, AF2903, and O'Rourke as applied to claim 3 above, further in view of Schatzman et al., US 2,239,373.

(2) Response to Argument
	Examiner notes that claims 2 and 9 were rejected under 35 U.S.C. 112(b) in the Final Rejection dated 6/9/2020.  However, Appellant did not argue or amend the claims to overcome the rejections, and has not addressed these rejections in the Appeal Brief. 
	Regarding the rejection of claim 1 under 35 U.S.C. 103 using BOMAG, AF2903, and O’Rourke, Appellant argues on the page numbered “4” of the Appeal Brief filed 9/16/2020 that O’Rourke is not relevant art because the relevant art is heavy machinery and construction work vehicles, “[d]espite the 
	Additionally, Appellant acknowledges in the Specification that for compactors with pneumatic tires, the tires run into the wheel covers such as in AF2903 when the compactor is making turns.  The problem is how to steer when there is a cover.  A motorcycle has a vertically shafted wheel which turns similarly.  O’Rourke clearly shows a wheel cover that rotates with the chassis unit.  It has been held that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on the design incentives if the variations are predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Appellant’s argument that O’Rourke’s wheel cover has a different intended use than Appellant’s wheel cover is not persuasive, since the problem is how to steer when there is a cover.  Wheel covers to provide thermal insulation are known, as shown in AF2903.  Also, O’Rourke’s wheel cover provides thermal insulation (since any cover provides some amount of thermal insulation).
	Looking at the page numbered “5” of the Appeal Brief filed 9/16/2020, Examiner notes that Appellant has manipulated the O’Rourke reference and Examiner’s rejection by showing O’Rourke’s Figure 59.  The inclusion of Figure 59 is a misrepresentation of the rejection.  Examiner had never used Figure 59, and in fact, had specifically, only used O’Rourke’s Figure 1, as evident in the Final Rejection dated 6/9/2020.  O’Rourke’s Figure 1 is reproduced below with Examiner’s annotations.
	
    PNG
    media_image2.png
    536
    803
    media_image2.png
    Greyscale

	Again pertaining to the 112(b) rejection, it is unclear how much of each chassis unit which includes the wheel needs to be covered.
	Appellant’s argument on the page numbered “6” in the Appeal Brief filed 9/16/2020 that a combination of AF2903 and O’Rourke would provide a large-dimensioned wheel cover enclosing the entire front chassis portion is pure conjecture.  Not only does this argument assume that there is only one solution to a problem, but this argument is also nonsensical since “a large-dimensioned wheel cover enclosing the entire front chassis portion” is exactly what AF2903 already shows. Why would a combination of AF2903 and O’Rourke yield what AF2903 already shows?  
	O’Rourke was used to teach a wheel cover that rotates with the chassis unit about the steering axis.  Since the primary reference, BOMAG, shows the front chassis portion having two distinct steering axes (and also for the rear chassis portion), it would be obvious to conclude that there would be two wheel cover units that each rotate with each chassis unit about each distinct steering axis (and also for the rear chassis portion).
	With respect to the rejections to claims 2-4 and 9-14 under 35 U.S.C. 103, Appellant does not provide any arguments for the dependent claims, only stating that they depend on claim 1.
	With respect to the rejection to claim 5 under 35 U.S.C. 103 using BOMAG, AF2903, and O'Rourke as applied to claim 3, further in view of Schatzman et al., US 2,239,373, Appellant does not provide any arguments, only stating that the dependent claims depend on claim 1.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/Katherine J. Chu/Examiner, Art Unit 3671                                                                                                                                                                                                        
Conferees:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.